AO 245B-CAED (Rev. 02/2018) Sheet 1 - Judgment in a Criminal Case



                            UNITED STATES DISTRICT COURT
                                               Eastern District of California
             UNITED STATES OF AMERICA                                  JUDGMENT IN A CRIMINAL CASE
                        v.                                             Case Number: 2:16-cr-00225
           JOHANNA LEEANN MCGILLIVRAY                                  Defendant's Attorney: John R. Duree, Jr., Retained

THE DEFENDANT:
     pleaded guilty to count(s) 1 of the Information.
     pleaded nolo contendere to count(s)      , which was accepted by the court.
     was found guilty on count(s)     after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                   Nature of Offense                                                         Offense Ended   Count
21 § 844(a)                           Possession of a Controlled Substance                                  08/2011         One

       The defendant is sentenced as provided in pages 2 through 2 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

     The defendant has been found not guilty on count(s)      .
     Count(s)      is dismissed on the motion of the United States.
     Indictment is to be dismissed by District Court on motion of the United States.
     Appeal rights given.                      Appeal rights waived.

        It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution or fine, the defendant must notify the court and United States attorney of material changes in economic
circumstances.
                                                                      1/7/2020
                                                                      Date of Imposition of Judgment




                                                                      Signature of Judicial Officer
                                                                      Deborah Barnes, United States Magistrate Judge
                                                                      Name & Title of Judicial Officer
                                                                      2/14/2020
                                                                      Date
AO 245B-CAED (Rev. 02/2018) Sheet 4 - Misdemeanor Probation
DEFENDANT: JOHANNA LEEANN MCGILLIVRAY                                                                                            Page 2 of 2
CASE NUMBER: 2:16-cr-00225

                                                              PROBATION
The defendant is hereby sentenced to probation for a term of:
Two (2) years of Court Probation..

If this judgment imposes a fine, special assessment, processing fee or restitution, it is a condition of probation that Defendant pay in
accordance with the Schedule of Payments sheet of this judgment.

While on probation, the defendant shall be subject to and must comply with the following conditions of probation:

                                                  CONDITIONS OF PROBATION
1.    The defendant's probation shall be unsupervised by the probation office.
2.    The defendant is ordered to obey all federal, state, and local laws.
3.    The defendant shall notify the court and, if represented by Counsel, your counsel of any change of address and contact number.
4.    The defendant shall pay a fine of $1,000 and a special assessment of $25 for a total financial obligation of $1,025, which shall
      be paid in full by July 2020. Payments shall be made payable to the Clerk, U.S.D.C., and mailed to

          CLERK U.S.D.C.
          501 "I" Street, #4-200
          Sacramento, CA 95814
5.    The defendant shall complete 50 hours of community service. The defendant shall perform and complete the community service
      hours within the first 12 months of Court Probation.
